DETAILED ACTION
THIS ACTION IS MADE FINAL.    
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed June 23, 2021 has been entered. 
Claims 1-20 are pending in this application. 

Response to Arguments
Applicant's arguments filed June 23, 2021 have been fully considered but they are not persuasive for the reasons set forth below. 
Claims 1-6 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramirez et al. (U.S. Patent Application Publication No. 2014/0019823 A1), hereinafter referred to as Ramirez.
	Regarding claim 1, Applicant contends “[f]or claim feature (b), the OA refers to the tag and the integer data/floating point data/SIMD data being accessed simultaneously and thus maps the claimed ‘plurality of lines’ to the tag and the integer data/floating point data/SIMD data.” Remarks 7. The Applicant further contends the OA's mapping of the plurality of lines to the tags and integer/floating point/SIMD data is also inconsistent with how a person of ordinary skill in the art (POSITA) would have interpreted the term "line" with respect to a data storage circuit. Id. at 8.
	The Applicant further contends “even with the OA's erroneous mapping of a ‘plurality of lines’ onto a single cache line including a tag and data, Ramirez fails to disclose the remainder of claim feature (b) which requires that the plurality of error bits (which the OA maps to ECC bits Id.at 8–9.
	The Examiner respectfully does not find Applicant’s contentions persuasive because the Examiner’s findings as set forth in the previous Office Action were misconstrued by the Applicant in the Remarks filed on June 23, 2021. Specifically, the Applicant contends “the OA refers to the tag and the integer data/floating point data/SIMD data being accessed simultaneously and thus maps the claimed ‘plurality of lines’ to the tag and the integer data/floating point data/SIMD data.” See Remarks 7. However, after reviewing the previous Office Action, the Examiner cannot locate where this contended finding was made; nor does the Applicant provide any citation or quotation to support this contention. Additionally, it appears the Applicant is construing the claimed “at a time” to be interpreted as simultaneously, which is inconsistent with the common definition–– the measured or measurable period during which an action, process, or condition exists or continues, for instance a duration.  Since the claimed “plurality of lines” were not mapped “to the tag and the integer data/floating point data/SIMD data being accessed simultaneously” as contended by the Applicant, id., the Examiner respectfully finds the Applicant’s contention as unpersuasive.
Contrary to the Applicant’s contention of there being only a “single cache line” in Ramirez, id. at 8, the previous Action describes that the data cache 101 indeed includes a plurality of lines along with those provided by the translation look-aside buffer (“TLB”) 610 to determine if there was a cache hit, as illustrated in Figure 6 of Ramirez. See Non-Final 4–5. The Examiner did not map a plurality of lines onto a single cache line as contended by the Applicant. See id. Nor is the claimed “plurality of lines” limited to only cache lines, particularly those accessed at the same time, as contended by the Applicant. See Remarks 8. If the Applicant intended such a narrow interpretation of the claim, the Examiner recommends the Applicant to amend the claims accordingly.
See Ramirez ¶¶ 26, 28, 42–43. In the Remarks, the Applicant underlines the Examiner’s finding indicating that the ECC of Ramirez not performing error detection/correction on the respective tag of each line is somehow a “shortcoming”, but did not articulate any reasoning as support. See Remarks 9. The claim requires “error bits to detect or correct errors in the data value in each line”, that is the lines of data array 104 of Ramirez which does not include tag array 102. It appears the Applicant has misconstrued the claimed “further data value” to be the same element as the claimed “data value” and thus, mistakenly believes the claimed “error bits” are required to detect and correct errors within both. See id. (“[T]here is no disclosure that the ECC bits can detect or correct errors in the tag as also required by claim feature (b).”) (emphasis added). However, the claim requires these two values to be “distinct” and only the claimed “data value” receives error detection and correction from the claimed “error bits”. Accordingly, the Examiner does not find the Applicant has persuasively established that claim feature (b) was not taught by Ramirez.
	Since Ramirez teaches the contested limitations of claim 1, the Examiner maintains the rejection under 35 U.S.C. 102(a)(1). Independent claims 19 and 20 recite similar limitations as claim 1 and thus, the Examiner maintains the rejection of claims 19 and 20 for the same reasons as set forth above in claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramirez et al. (U.S. Patent Application Publication No. 2014/0019823 A1), hereinafter referred to as Ramirez.

A data processing apparatus (Paragraph [0030]: “If multiple error bits are detected in a single integer data block, an exception or an interrupt event can be generated to indicate an uncorrectable error has been detected, and program execution may be disrupted depending on the purpose and usage of the requested integer data to allow a processor to take proper actions.”) comprising: 
storage circuitry (data cache 101) comprising a plurality of lines, each of the plurality of lines comprising a data value (data cache 101 is partitioned into three cache portions 110, 120, and 130 comprising data values in the “integer data”, “floating point data” and “SIMD data” in data array 104.); and 
access circuitry to access a pair of the plurality of lines at a time 
(Paragraph [0030]: “When a cache line in the cache portion 110 is accessed, the cache controller 160 determines that the error detection mechanism used to protect the data in cache portion 110 is an ECC error detection mechanism.”
Paragraph [0043]: “Once the physical address of a memory operation is determined by looking up the virtual-to-physical address translation in the TLB 610 or page table 630, the physical address can be separated into a tag portion, an index portion, and a block offset portion. The index portion is used to index into a particular cache line, and the tag portion of the physical address is compared to the tag corresponding to the cache line to determine if there is a cache hit. The block offset portion is used to identify which data block(s) within the cache line is being accessed upon a cache hit. The data-type flag associated with the virtual-to-physical address translation of the memory operation as indicated in the page table entry or TLB entry is used to determine which cache portion is being accessed and identifies the type of error detection mechanism that should be applied to the contents of the requested data block(s) of the cache line.”
The Examiner finds the cache controller 160 accessing the cache memory as a result of a cache hit from comparing the tag portion of the physical address with the tag of the , the pair of the plurality of lines comprising a further data value (tag array 102), distinct from the data value (data array 104), and a plurality of error bits to detect or correct errors in the data value in each line in the pair of the plurality of lines (Paragraph [0026]: “The cache portions are partitioned based on the fault tolerance of the data to be stored in each cache portion. Hence, each cache portion is used to store data that has a different level of error protection than the data stored in the other cache portions, and the data in each cache portion is protected by a type of error detection mechanism with a corresponding type of error detection code that is different than the error protection mechanism used in the other cache portions.”
Paragraph [0028]: “In accordance with one embodiment of the present invention, the cache portion 110 is configured to store integer data, and the type of error detection code protecting the integer data in the cache portion 110 is an Error Correcting Code (ECC). Integer data can be critical for program execution. For example, when integer data is being used as stack pointers or loop variables, errors in the integer data can cause incorrect pointer results, accesses to protected memory regions, unexpected exceptions, or even deadlock resulting in program crashes. Hence, integer data is given a high level of error protection because integer data has a low fault tolerance, and errors in integer data should both be detected, and if possible, corrected to prevent program crashes. As such, an ECC error detection mechanism that can both detect and correct errors is used to protect the integer data stored in the cache portion 110.”
The Examiner finds the Error Correcting Code (ECC) being a type of error detection code protecting the integer data in the cache portion 110, but not the respective tag, as disclosed in Ramirez teaches the claimed “plurality of error bits to detect or correct errors in the data value in each line in the pair of the plurality of lines.”).

The data processing apparatus according to claim 1, comprising: permission circuitry to check the further data value to determine whether an accessor of the data value is permitted to access the data value (Paragraph [0043]: “Once the physical address of a memory operation is determined by looking up the virtual-to-physical address translation in the TLB 610 or page table 630, the physical address can be separated into a tag portion, an index portion, and a block offset portion. The index portion is used to index into a particular cache line, and the tag portion of the physical address is compared to the tag corresponding to the cache line to determine if there is a cache hit. The block offset portion is used to identify which data block(s) within the cache line is being accessed upon a cache hit. The data-type flag associated with the virtual-to-physical address translation of the memory operation as indicated in the page table entry or TLB entry is used to determine which cache portion is being accessed and identifies the type of error detection mechanism that should be applied to the contents of the requested data block(s) of the cache line.”
The Examiner finds the cache controller 160 accessing the cache memory as a result of a cache hit from comparing the tag portion of the physical address with the tag of the corresponding cache line as disclosed in Ramirez teaches the claimed “permission circuitry to check the further data value to determine whether an accessor of the data value is permitted to access the data value”.).

Regarding claim 3, Ramirez discloses: The data processing apparatus according to claim 1, wherein the further data value indicates an owner of the pair of the plurality of lines in which the further value is contained (Paragraph [0028]: “In accordance with one embodiment of the present invention, the cache portion 110 is configured to store integer data, and the type of error detection code protecting the integer data in the cache portion 110 is an Error Correcting Code (ECC). Integer data can be critical for program execution. For example, when integer data is being used as stack pointers or loop variables, errors in the integer data can cause incorrect pointer results, accesses to protected memory regions, unexpected exceptions, or even deadlock resulting in program crashes. Hence, integer data is given a high level of error protection because integer data has a low fault tolerance, and errors in integer data should both be detected, and if possible, corrected to prevent program crashes. As such, an ECC error detection mechanism that can both detect and correct errors is used to protect the integer data stored in the cache portion 110.”
Paragraph [0043]: “Once the physical address of a memory operation is determined by looking up the virtual-to-physical address translation in the TLB 610 or page table 630, the physical address can be separated into a tag portion, an index portion, and a block offset portion. The index portion is used to index into a particular cache line, and the tag portion of the physical address is compared to the tag corresponding to the cache line to determine if there is a cache hit. The block offset portion is used to identify which data block(s) within the cache line is being accessed upon a cache hit. The data-type flag associated with the virtual-to-physical address translation of the memory operation as indicated in the page table entry or TLB entry is used to determine which cache portion is being accessed and identifies the type of error detection mechanism that should be applied to the contents of the requested data block(s) of the cache line.”
The Examiner finds the cache controller 160 accessing the stack pointers in the integer data corresponding to the respective tag of the cache line as disclosed in Ramirez teaches the claimed “wherein the further data value indicates an owner of the pair of the plurality of lines in which the further value is contained”.).

Regarding claim 4, Ramirez discloses: The data processing apparatus according to claim 3, wherein the owner is identified by an identifier associated with an execution environment (Paragraph [0028]: “In accordance with one embodiment of the present invention, the cache portion 110 is configured to store integer data, and the type of error detection code protecting the integer data in the cache portion 110 is an Error Correcting Code (ECC). Integer data can be critical for program execution. For example, when integer data is being used as stack pointers or loop variables, errors in the integer data can cause incorrect pointer results, accesses to protected memory regions, unexpected exceptions, or even deadlock resulting in program crashes. Hence, integer data is given a high level of error protection because integer data has a low fault tolerance, and errors in integer data should both be detected, and if possible, corrected to prevent program crashes. As such, an ECC error detection mechanism that can both detect and correct errors is used to protect the integer data stored in the cache portion 110.”
Paragraph [0043]: “Once the physical address of a memory operation is determined by looking up the virtual-to-physical address translation in the TLB 610 or page table 630, the physical address can be separated into a tag portion, an index portion, and a block offset portion. The index portion is used to index into a particular cache line, and the tag portion of the physical address is compared to the tag corresponding to the cache line to determine if there is a cache hit. The block offset portion is used to identify which data block(s) within the cache line is being accessed upon a cache hit. The data-type flag associated with the virtual-to-physical address translation of the memory operation as indicated in the page table entry or TLB entry is used to determine which cache portion is being accessed and identifies the type of error detection mechanism that should be applied to the contents of the requested data block(s) of the cache line.”
The Examiner finds the cache controller 160 accessing the stack pointers directed to protected memory regions in the integer data, corresponding to the respective tag of the cache line as disclosed in Ramirez teaches the claimed “wherein the further data value indicates an owner of the pair of the plurality of lines in which the further value is contained, wherein the owner is identified by an identifier associated with an execution environment”.).

Regarding claim 5, Ramirez discloses: The data processing apparatus according to claim 1, wherein the further data value (tag array 102) is an MTE tag (Paragraph [0026]: “FIG. 1 illustrates a data cache unit 100 according to one embodiment of the present invention. The data cache unit 100 includes a data cache 101. In one embodiment, the data cache 101 is a first-level data cache, such as a level 0 (L0) or level 1 (L1) data cache. In other embodiments, the data cache 101 can be a mid-level data cache, such as level 2 (L2), level 3 (L3), level 4 (L4), or other levels of data cache, a last level cache (LLC), and/or combinations thereof. The data cache 101 includes a tag array 102 to store tags and a data array 104 to store data. Each cache line in data cache 101 includes a tag from the tag array 102 and data associated with that tag from the data array 104. The data cache 100 may also include a status array (not shown) to indicate the status of each cache line (e.g., valid, dirty, etc.). In one embodiment, the data cache 101 is partitioned into three cache portions 110, 120, and 130. The cache portions are partitioned based on the fault tolerance of the data to be stored in each cache portion. Hence, each cache portion is used to store data that has a different level of error protection than the data stored in the other cache portions, and the data in each cache portion is protected by a type of error detection mechanism with a corresponding type of error detection code that is different than the error protection mechanism used in the other cache portions.”
The Examiner finds the tag from the tag array 102 that corresponds to data associated with that tag from the data array 104 as disclosed in Ramirez teaches the claimed “wherein the further data value is an MTE tag.”).

Regarding claim 6, Ramirez discloses: The data processing apparatus according to claim 1, wherein the error bits are ECC bits (Paragraph [0026]: “The cache portions are partitioned based on the fault tolerance of the data to be stored in each cache portion. Hence, each cache portion is used to store data that has a different level of error protection than the 
Paragraph [0028]: “In accordance with one embodiment of the present invention, the cache portion 110 is configured to store integer data, and the type of error detection code protecting the integer data in the cache portion 110 is an Error Correcting Code (ECC). Integer data can be critical for program execution. For example, when integer data is being used as stack pointers or loop variables, errors in the integer data can cause incorrect pointer results, accesses to protected memory regions, unexpected exceptions, or even deadlock resulting in program crashes. Hence, integer data is given a high level of error protection because integer data has a low fault tolerance, and errors in integer data should both be detected, and if possible, corrected to prevent program crashes. As such, an ECC error detection mechanism that can both detect and correct errors is used to protect the integer data stored in the cache portion 110.”
The Examiner finds the Error Correcting Code (ECC) being a type of error detection code protecting the integer data in the cache portion 110, but not the respective tag, as disclosed in Ramirez teaches the claimed “plurality of error bits to detect or correct errors in the data value in each line in the pair of the plurality of lines, wherein the error bits are ECC bits.”).

Regarding claim 15, Ramirez discloses: The data processing apparatus according to claim 1, wherein the data processing apparatus comprises a first mode of operation in which the error bits are adapted to detect or correct errors in the data value in each line in the pair of the plurality of lines as a single data value (Paragraph [0026]: “The cache portions are partitioned based on the fault tolerance of the data to be stored in each cache portion. Hence, each cache portion is used to store data that has a different level of error protection than the data stored in the other cache portions, and the data in each cache portion is 
Paragraph [0028]: “In accordance with one embodiment of the present invention, the cache portion 110 is configured to store integer data, and the type of error detection code protecting the integer data in the cache portion 110 is an Error Correcting Code (ECC). Integer data can be critical for program execution. For example, when integer data is being used as stack pointers or loop variables, errors in the integer data can cause incorrect pointer results, accesses to protected memory regions, unexpected exceptions, or even deadlock resulting in program crashes. Hence, integer data is given a high level of error protection because integer data has a low fault tolerance, and errors in integer data should both be detected, and if possible, corrected to prevent program crashes. As such, an ECC error detection mechanism that can both detect and correct errors is used to protect the integer data stored in the cache portion 110.”
The Examiner finds the Error Correcting Code (ECC) being a type of error detection code used to detect errors in the integer data stored in the cache portion 110 as disclosed in Ramirez teaches the claimed “wherein the data processing apparatus comprises a first mode of operation in which the error bits are adapted to detect [ ] errors in the data value in each line in the pair of the plurality of lines as a single data value.”).

Regarding claim 16, Ramirez discloses: The data processing apparatus according to claim 15, wherein in the first mode of operation, the error bits are distributed across each line in the pair of the plurality of lines (Paragraph [0026]: “The cache portions are partitioned based on the fault tolerance of the data to be stored in each cache portion. Hence, each cache portion is used to store data that has a different level of error protection than the data stored in the other cache portions, and the data in each cache portion is protected by a type of error 
Paragraph [0028]: “In accordance with one embodiment of the present invention, the cache portion 110 is configured to store integer data, and the type of error detection code protecting the integer data in the cache portion 110 is an Error Correcting Code (ECC). Integer data can be critical for program execution. For example, when integer data is being used as stack pointers or loop variables, errors in the integer data can cause incorrect pointer results, accesses to protected memory regions, unexpected exceptions, or even deadlock resulting in program crashes. Hence, integer data is given a high level of error protection because integer data has a low fault tolerance, and errors in integer data should both be detected, and if possible, corrected to prevent program crashes. As such, an ECC error detection mechanism that can both detect and correct errors is used to protect the integer data stored in the cache portion 110.”
The Examiner finds the Error Correcting Code (ECC) being a type of error detection code used to detect errors in the integer data stored in the cache portion 110 as disclosed in Ramirez teaches the claimed “wherein the data processing apparatus comprises a first mode of operation in which the error bits are adapted to detect [ ] errors in the data value in each line in the pair of the plurality of lines as a single data value, wherein in the first mode of operation, the error bits are distributed across each line in the pair of the plurality of lines.”).

Regarding claim 17, Ramirez discloses: The data processing apparatus according to claim 15, wherein the error bits are located in same bit positions in each line in the pair of the plurality of lines (Paragraph [0026]: “The cache portions are partitioned based on the fault tolerance of the data to be stored in each cache portion. Hence, each cache portion is used to store data that has a different level of error protection than the data stored in the other cache portions, and the data in each cache portion is protected by a type of error detection mechanism 
Paragraph [0028]: “In accordance with one embodiment of the present invention, the cache portion 110 is configured to store integer data, and the type of error detection code protecting the integer data in the cache portion 110 is an Error Correcting Code (ECC). Integer data can be critical for program execution. For example, when integer data is being used as stack pointers or loop variables, errors in the integer data can cause incorrect pointer results, accesses to protected memory regions, unexpected exceptions, or even deadlock resulting in program crashes. Hence, integer data is given a high level of error protection because integer data has a low fault tolerance, and errors in integer data should both be detected, and if possible, corrected to prevent program crashes. As such, an ECC error detection mechanism that can both detect and correct errors is used to protect the integer data stored in the cache portion 110.”
The Examiner finds the Error Correcting Code (ECC) segment used to detect errors in the integer data stored in the cache portion 110 as disclosed in Ramirez teaches the claimed “wherein the data processing apparatus comprises a first mode of operation in which the error bits are adapted to detect [ ] errors in the data value in each line in the pair of the plurality of lines as a single data value, wherein the error bits are located in same bit positions in each line in the pair of the plurality of lines.”).

Regarding claim 18, Ramirez discloses: The data processing apparatus according to claim 15, wherein the data processing apparatus comprises a second mode of operation in which the error bits in each line in the pair of the plurality of lines are specific to the data value stored in that line in the pair of the plurality of lines; and the data processing apparatus comprises switching circuitry to switch between the first mode of operation and the second mode of operation (Paragraph [0026]: “The cache portions are partitioned 
Paragraph [0028]: “In accordance with one embodiment of the present invention, the cache portion 110 is configured to store integer data, and the type of error detection code protecting the integer data in the cache portion 110 is an Error Correcting Code (ECC). Integer data can be critical for program execution. For example, when integer data is being used as stack pointers or loop variables, errors in the integer data can cause incorrect pointer results, accesses to protected memory regions, unexpected exceptions, or even deadlock resulting in program crashes. Hence, integer data is given a high level of error protection because integer data has a low fault tolerance, and errors in integer data should both be detected, and if possible, corrected to prevent program crashes. As such, an ECC error detection mechanism that can both detect and correct errors is used to protect the integer data stored in the cache portion 110.”
Paragraph [0030]: “When a cache line in the cache portion 110 is accessed, the cache controller 160 determines that the error detection mechanism used to protect the data in cache portion 110 is an ECC error detection mechanism. The error detection code generation circuitry 150 calculates the corresponding ECC byte(s) on the contents of the requested integer data block(s) in the cache line, and performs a bit-wise comparison of the calculated ECC byte(s) with the corresponding stored ECC byte(s). The bit-wise comparison can be performed, for example, by XOR gates. If a single-bit error is detected, the data contents of the requested integer data block(s) are corrected. If errors in the particular requested integer data would have caused a program to crash, the error correction that is performed upon detecting a single-bit error allows program execution to continue. If multiple error bits are detected in a single integer 
The Examiner finds the Error Correcting Code (ECC) transitioning from error detection to correction of errors in the integer data stored in the cache portion 110 as disclosed in Ramirez teaches the claimed “wherein the data processing apparatus comprises a second mode of operation in which the error bits in each line in the pair of the plurality of lines are specific to the data value stored in that line in the pair of the plurality of lines; and the data processing apparatus comprises switching circuitry to switch between the first mode of operation and the second mode of operation.”).

Regarding claim 19, Ramirez discloses: A data processing method (Paragraph [0030]: “If multiple error bits are detected in a single integer data block, an exception or an interrupt event can be generated to indicate an uncorrectable error has been detected, and program execution may be disrupted depending on the purpose and usage of the requested integer data to allow a processor to take proper actions.”) comprising: 
storing a plurality of lines, each of the plurality of lines comprising a data value (data cache 101 is partitioned into three cache portions 110, 120, and 130 comprising data values in the “integer data”, “floating point data” and “SIMD data” in data array 104.); and 
accessing a pair of the plurality of lines at a time 
When a cache line in the cache portion 110 is accessed, the cache controller 160 determines that the error detection mechanism used to protect the data in cache portion 110 is an ECC error detection mechanism.”
Paragraph [0043]: “Once the physical address of a memory operation is determined by looking up the virtual-to-physical address translation in the TLB 610 or page table 630, the physical address can be separated into a tag portion, an index portion, and a block offset portion. The index portion is used to index into a particular cache line, and the tag portion of the physical address is compared to the tag corresponding to the cache line to determine if there is a cache hit. The block offset portion is used to identify which data block(s) within the cache line is being accessed upon a cache hit. The data-type flag associated with the virtual-to-physical address translation of the memory operation as indicated in the page table entry or TLB entry is used to determine which cache portion is being accessed and identifies the type of error detection mechanism that should be applied to the contents of the requested data block(s) of the cache line.”
The Examiner finds the cache controller 160 accessing the cache memory as a result of a cache hit from comparing the tag portion of the physical address with the tag of the corresponding cache line as disclosed in Ramirez teaches the claimed “access circuitry to access a pair of the plurality of lines at a time”.), the pair of the plurality of lines comprising a further data value (tag array 102), distinct from the data value (data array 104), and a plurality of error bits to detect or correct errors in the data value in each line in the pair of the plurality of lines (Paragraph [0026]: “The cache portions are partitioned based on the fault tolerance of the data to be stored in each cache portion. Hence, each cache portion is used to store data that has a different level of error protection than the data stored in the other cache portions, and the data in each cache portion is protected by a type of error detection mechanism with a corresponding type of error detection code that is different than the error protection mechanism used in the other cache portions.”
In accordance with one embodiment of the present invention, the cache portion 110 is configured to store integer data, and the type of error detection code protecting the integer data in the cache portion 110 is an Error Correcting Code (ECC). Integer data can be critical for program execution. For example, when integer data is being used as stack pointers or loop variables, errors in the integer data can cause incorrect pointer results, accesses to protected memory regions, unexpected exceptions, or even deadlock resulting in program crashes. Hence, integer data is given a high level of error protection because integer data has a low fault tolerance, and errors in integer data should both be detected, and if possible, corrected to prevent program crashes. As such, an ECC error detection mechanism that can both detect and correct errors is used to protect the integer data stored in the cache portion 110.”
The Examiner finds the Error Correcting Code (ECC) being a type of error detection code protecting the integer data in the cache portion 110, but not the respective tag, as disclosed in Ramirez teaches the claimed “plurality of error bits to detect or correct errors in the data value in each line in the pair of the plurality of lines.”).

Regarding claim 20, Ramirez discloses: A data processing apparatus (Paragraph [0030]: “If multiple error bits are detected in a single integer data block, an exception or an interrupt event can be generated to indicate an uncorrectable error has been detected, and program execution may be disrupted depending on the purpose and usage of the requested integer data to allow a processor to take proper actions.”) comprising: 
means for storing a plurality of lines, each of the plurality of lines comprising a data value (data cache 101 is partitioned into three cache portions 110, 120, and 130 comprising data values in the “integer data”, “floating point data” and “SIMD data” in data array 104.); and 
means for accessing a pair of the plurality of lines at a time 
When a cache line in the cache portion 110 is accessed, the cache controller 160 determines that the error detection mechanism used to protect the data in cache portion 110 is an ECC error detection mechanism.”
Paragraph [0043]: “Once the physical address of a memory operation is determined by looking up the virtual-to-physical address translation in the TLB 610 or page table 630, the physical address can be separated into a tag portion, an index portion, and a block offset portion. The index portion is used to index into a particular cache line, and the tag portion of the physical address is compared to the tag corresponding to the cache line to determine if there is a cache hit. The block offset portion is used to identify which data block(s) within the cache line is being accessed upon a cache hit. The data-type flag associated with the virtual-to-physical address translation of the memory operation as indicated in the page table entry or TLB entry is used to determine which cache portion is being accessed and identifies the type of error detection mechanism that should be applied to the contents of the requested data block(s) of the cache line.”
The Examiner finds the cache controller 160 accessing the cache memory as a result of a cache hit from comparing the tag portion of the physical address with the tag of the corresponding cache line as disclosed in Ramirez teaches the claimed “access circuitry to access a pair of the plurality of lines at a time”.), the pair of the plurality of lines comprising a further data value (tag array 102), distinct from the data value (data array 104), and a plurality of error bits to detect or correct errors in the data value in each line in the pair of the plurality of lines (Paragraph [0026]: “The cache portions are partitioned based on the fault tolerance of the data to be stored in each cache portion. Hence, each cache portion is used to store data that has a different level of error protection than the data stored in the other cache portions, and the data in each cache portion is protected by a type of error detection mechanism with a corresponding type of error detection code that is different than the error protection mechanism used in the other cache portions.”
In accordance with one embodiment of the present invention, the cache portion 110 is configured to store integer data, and the type of error detection code protecting the integer data in the cache portion 110 is an Error Correcting Code (ECC). Integer data can be critical for program execution. For example, when integer data is being used as stack pointers or loop variables, errors in the integer data can cause incorrect pointer results, accesses to protected memory regions, unexpected exceptions, or even deadlock resulting in program crashes. Hence, integer data is given a high level of error protection because integer data has a low fault tolerance, and errors in integer data should both be detected, and if possible, corrected to prevent program crashes. As such, an ECC error detection mechanism that can both detect and correct errors is used to protect the integer data stored in the cache portion 110.”
The Examiner finds the Error Correcting Code (ECC) being a type of error detection code protecting the integer data in the cache portion 110, but not the respective tag, as disclosed in Ramirez teaches the claimed “plurality of error bits to detect or correct errors in the data value in each line in the pair of the plurality of lines.”).

Allowable Subject Matter
Claims 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYLE VALLECILLO/Primary Examiner, Art Unit 2112